Citation Nr: 1126969	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  05-07 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right lower extremity shin splints, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to an initial compensable disability rating for left lower extremity shin splints.

3.  Entitlement to a disability rating in excess of 10 percent for right foot pes planus.

4.  Entitlement to a disability rating in excess of 10 percent for left foot pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1979 to February 1980.  

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, inter alia, denied the Veteran's claim for service connection for right lower extremity shin splints, granted service connection for left lower extremity shin splints and assigned a noncompensable rating, and denied his claims for entitlement to a disability rating in excess of 10 percent for his service-connected bilateral pes planus for each foot.  

Regarding the nature and history of the current claims on appeal, the Veteran filed his original claims in June 2002.  The agency of original jurisdiction (AOJ) originally denied the claim for service connection for right lower extremity shin splints, granted an increased rating for bilateral pes planus to 10 percent for each affected foot, and granted service connection for left lower extremity shin splints with a noncompensable rating by way of the rating decision dated in September 2002.  The Veteran expressed disagreement with this decision and submitted additional evidence within one year of this decision.  See the Veteran's December 2002 statement.  The AOJ treated the Veteran's statement as a request to reopen the September 2002 denial of right lower extremity shin splints, and also as an increased rating claim for left lower extremity shin splints and bilateral pes planus.  However, the Veteran's statement provided new evidence relevant to the claims being considered such that a new decision was required in response to this new evidence.  

Because the evidence was submitted less than one year after he was notified of the information and evidence necessary to substantiate his claim, and prior to the expiration of the period for filing an appeal, see 38 C.F.R. §§ 20.201, 20.302 (2002), the AOJ was required to readjudicate the claims.  See, e.g., 38 C.F.R. § 3.159(b) (2010) (if a claimant does not respond to a notice provided under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) within 30 days, VA may decide the claim; if VA does so, however, and the claimant subsequently provides evidence within one year of the date of the notice, VA must readjudicate the claim); see also Jennings v. Mansfield, 509 F.3d 1362, 1367 (2007) (holding that a claim becomes final and subject to reopening only after the period for appeal has run; any interim submissions before finality "must be considered by the VA as part of the original claim").  The AOJ did so on in February 2003, and a notice of disagreement (NOD) was thereafter received in February 2003, within one year of both the original September 2002 and February 2003 rating decisions.  Accordingly, the Board finds that the current issues on appeal stem from the Veteran's original June 2002 claims.  In short, the right lower extremity shin splints issue on appeal is not a request to reopen a previously denied claim and new and material evidence to reopen the claim is not at issue.  Furthermore, the left lower extremity shin splints issue on appeal is a request for a higher initial rating, but the bilateral pes planus issue remains a claim for an increased rating.  Therefore, the issues on appeal have been amended accordingly.

In his March 2005 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge at the RO.  A hearing was scheduled for late October 25, 2010, and the Veteran was so notified in a letter mailed to him on October 15, 2010.  The Veteran responded through the form sent with the October 15, 2010 notice letter, in a letter signed by him on October 17 2010, indicating that he would attend the hearing.  In December 2010, the Veteran's representative submitted a statement from the Veteran arguing that he had not received notice of the hearing.  In that the Veteran responded to the notice of his hearing with a signed statement indicating that he would attend the hearing, his statement that he never received notice of the hearing is on the face of it not credible.  Therefore, the Board concludes that the Veteran has not provided good cause for his failure to appear for his October 2010 hearing.  Accordingly, the Board is no longer under any obligation to provide the Veteran with a hearing.  38 C.F.R. § 20.704(e) (2010).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of right lower extremity shin splints.

2.  There is an approximate balance of competent favorable and unfavorable evidence to relate the Veteran's current left lower extremity shin splints to his military service.

3.  The Veteran failed, without good cause, to report for a VA compensation examination needed for a medical opinion to determine the disability rating for his service-connected bilateral pes planus and left lower extremity shin splints.

4.  The Veteran's left lower extremity shin splints manifest with moderate functional limitation of motion of the left ankle, but do not manifest with arthritis affecting a single major joint, or limitation of motion of flexion of the left knee to 45 degrees or less, or extension to 10 degrees or less.  The degree of additional functional loss due to pain, weakness, repetitive motion, and difficulty standing or walking for extended periods, does not cause additional functional loss equivalent to further limitation of the range of motion of the Veteran's left knee or ankle.

5.  The Veteran's right lower extremity pes planus does not manifest with objective evidence of marked deformity, or characteristic callosities, nor does any associated additional functional loss cause the equivalent of such.

6.  The Veteran's left lower extremity pes planus does not manifest with objective evidence of marked deformity, or characteristic callosities, nor does any associated additional functional loss cause the equivalent of such.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's right lower extremity shin splints are proximately due to his military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010). 

2.  The criteria are met for an initial disability rating of 10 percent for the Veteran's service-connected left lower extremity shin splints.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5020-5271 (2010). 

3.  The criteria for a disability rating in excess of 10 percent for right foot pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.340, 3.341, 3.655, 4.1-4.7, 4.10, 4.15, 4.16, 4.25, 4.26, 4.71a, Diagnostic Code 5276 (2010).

4.  The criteria for a disability rating in excess of 10 percent for left foot pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §  3.159, 3.340, 3.341, 3.655, 4.1-4.7, 4.10, 4.15, 4.16, 4.25, 4.26, 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100 et seq.; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, regarding the Veteran's claim for service connection for right lower extremity shin splints, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in regards to this claim, such error was harmless and will not be discussed further.  

Regarding the Veteran's claims for a compensable initial rating for left lower extremity shin splints and an increased rating for his service-connected bilateral pes planus, a review of the claims folder reveals effective compliance with the requirements of the VCAA.  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in December 2002.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claims; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

As noted in the introduction, the claim for a compensable rating for left lower extremity shin splints stems from an initial rating assignment, and is not an original increased rating claim.  Therefore, the additional section 5103(a) notice, in particular the notice for increased ratings described in the recent United States Court of Appeals for Veterans Claims (Court) case of in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), or in the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) case that vacated the Court's previous decision, Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), is simply not required.

Regarding the claims for an increased rating for service-connected bilateral pes planus, in Vazquez-Flores v. Peake, 22 Vet. App. at 43-44, the Court held that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that VA notify the Veteran that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the Veteran's employment and daily life.  The Court also required notice as to the requirements of the relevant Diagnostic Code.  The Federal Circuit Court recently vacated that decision, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

As noted above, the Veteran was provided with general notice as to the requirements for an increased rating for his bilateral pes planus in the December 2002 notice letter.  Furthermore, the Veteran has submitted evidence to VA that shows that the Veteran and his representative are aware of the general criteria for proving a claim for an increased rating for his pes planus.  See the Veteran's December 2002 amended claim, February 2003 notice of disagreement (NOD), March 2005 VA Form 9, August 2005 claims, and the Veteran's representative's May 2008 statement and April 2011 Informal Brief of Appellant in Appealed Case (Brief).  Finally, the September 2002 and February 2003 rating decisions, the January 2005 statement of the case (SOC), and the March 2008 supplemental SOC (SSOC) have all provided the Veteran with a review of the specific criteria which have been used to decide the Veteran's rating for bilateral pes planus.  Given this record, the Veteran has clearly been made aware of the necessary elements for showing entitlement to an increased rating for bilateral pes planus.  

Furthermore, the March 2006 letter from the AOJ further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

Concerning the timing of his VCAA notice, the Board sees the AOJ did not provide the Veteran all necessary Dingess-compliant notice prior to initially adjudicating his claims in September 2002, the preferred sequence.  However, in Pelegrini II, the Court clarified that in these situations VA does not have to vitiate that initial decision and start the whole adjudicatory process anew, as if that decision was never made.  Rather, VA need only ensure that the Veteran receives (or has received) content-complying VCAA notice, followed by readjudication of his claim, such that the intended purpose of the notice is not frustrated and he is still provided proper due process.  Id. 120.  In other words, he must be given an opportunity to participate effectively in the processing of his claim.  The Federal Circuit Court has held that a SOC or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice after sending additional VCAA notice letters by readjudicating the case by way of the January 2005 SOC, and the March 2008 SSOC.  Therefore, since VA cured the timing error and because the Veteran did not challenge the sufficiency of his notice, the Board finds that VA complied with its duty to notify.  In essence, the timing defect in the notices has been rectified by the latter readjudication.  In addition, the Veteran has never alleged how any timing error has prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of his VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).

However, with regard to the content of the notice provided, as noted previously the left lower extremity shin splints claim at issue stems from an initial rating assignment.  In this regard, the Court has held that an appellant's filing of a NOD regarding an initial disability rating or effective date, such as the case here, does not trigger additional section 5103(a) notice.  Indeed, the Court has determined that to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess at 491, 493, 500-501.

The Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  In this regard, the Court emphasized its holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once a NOD has been filed, only the notice requirements for rating decisions and SOCs described within 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Id.

In this case, service connection for the Veteran's left lower extremity shin splints was granted and the disability rating and effective date assigned in the September 2002 rating decision.  After the Veteran filed an NOD seeking a higher initial rating for his left lower extremity shin splints, the additional notice requirements described within 38 U.S.C. §§ 5104 and 7105 were met by the January 2005 SOC, and the subsequent March 2008 SSOC.  Specifically, these documents have all provided the Veteran with a summary of the pertinent evidence as to the rating assigned to his left lower extremity shin splints, a cite to the pertinent laws and regulations governing a compensable higher rating for his left lower extremity shin splints, and a summary of the reasons and bases for the AOJ's decision to deny a higher rating for his left lower extremity shin splints.  Thus, the Board concludes that a reasonable person in the Veteran's position would have known from the information he received what he was required to submit in order to substantiate his higher initial rating claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1344 (Fed. Cir. 2007) (VCAA notice error not prejudicial when a reasonable person could be expected to understand what was needed).  In addition, the Veteran's statements in his December 2002 amended claim, February 2003 NOD, March 2005 VA Form 9, and his representative's April 2011 Brief demonstrate that the Veteran has actual knowledge of what evidence is required to meet the criteria for a higher initial rating for his left lower extremity shin splints.  See Mlechick, 503 F.3d at 1345 (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).  Therefore, the Board concludes prejudicial error in the content of VCAA notice has not been established.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In addition to notification, VA is required to assist the Veteran in finding evidence to support his claims.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), the Veteran's VA medical treatment records, and three VA orthopedic examinations regarding the nature and severity of his bilateral pes planus and left lower extremity shin splint disorders.  The Board notes that the examinations provided to the Veteran provided range of motion and thorough functional findings regarding his service-connected disabilities.  38 C.F.R. § 4.2 (VA medical examinations must be adequate for issues on appeal).  The Veteran has submitted personal statements and private medical evidence.  The Veteran has not provided authorization for VA to obtain any additional medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

Effect of Failure to Report for February 2008 VA Orthopedic Examination

Regarding the timeliness of the Veteran's VA orthopedic examinations, the Board notes that the Veteran's last VA orthopedic examination was provided in December 2005, almost 6 years ago.  In the April 2011 Brief, the Veteran's representative pointed out this fact, and asserted that the last VA orthopedic examination was likely out of date and he should be provided with a new and more current examination.  

In this regard, the Veteran's representative has argued that the Veteran may not have been properly informed of his scheduled February 2008 VA orthopedic examination.  In doing so, the Veteran's representative has noted that the Veteran in December 2010 indicated that he had changed his address, indicating that it is possible that the Veteran never received notice of his February 2008 examination.  However, there is no indication that the Veteran actually did not receive the notice mailed.  In fact, the Veteran submitted a VA Form 21-22 (Appointment of a Representative) form in August 2010 signed by him indicating that he was still at the residence utilized in the notice for the February 2008 VA orthopedic examination, well after the time of his examination.  Finally, it is clear from the Veteran's October 2010 signed response to the notice of his Board hearing that he was still at his prior residence at the time that the VA orthopedic examination notice was sent to him at this address.  

Regarding the notice provided to the Veteran, there is a presumption of regularity to agency actions, as the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), "principles of administrative regularity dictate a presumption that Government officials have properly fulfilled their official duties."  That is, absent clear and convincing evidence to the contrary, the official acts of public officials are presumed to have discharged their duty.  See also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992); see also Kyhn v. Shinseki, 24 Vet. App. 228, 234-35 (2011) (per curiam).  In other words, without any evidence to the contrary, it is presumed that the Veteran was informed of his scheduled VA orthopedic examination.  As such, the associated record indicates that the Veteran was notified of his appointment and simply did not appear for the examination and that he has not provided any explanation relating to his failure to appear.  Therefore, the record shows that the Veteran was scheduled for a VA medical examination to ascertain the current severity of his service-connected orthopedic lower extremity disabilities, and he has not provided good cause for his failure to appear for the examination.  

The result when a Veteran fails to report for a VA examination depends on if the examination was scheduled in connection with an initial rating claim or a claim for an increase.  An initial rating claim is classified as an original compensation claim under 38 C.F.R. § 3.655(b), so where the Veteran fails to report for an examination, the case shall be rated on the evidence of record.  Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  As such, the Veteran's initial rating for left lower extremity shin splints will be addressed based on the evidence of record.  Id.

However, in contrast, where the Veteran fails to report for an examination scheduled in connection with a claim for an increased rating, the governing statutes indicate that the claim shall be denied.  See 38 C.F.R. § 3.655(a).  In such a case, when a Veteran misses a scheduled VA examination, the Board must first consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination.  Id.  

In this case, the Veteran was provided with relevant examinations regarding his shin splints in August 2002, October 2004, and December 2005.  As indicated above, the Veteran failed to report for the February 2008 VA orthopedic examination without showing good cause.  Since the time of the last December 2005 VA orthopedic examination, the record contains VA medical treatment records that show ongoing treatment for the Veteran's bilateral pes planus.  See the VA medical treatment records of June, July, August, and September 2006, October 2007, and January 2008.  These records show that the Veteran had ongoing treatment for his service-connected foot disorders after his December 2005 VA orthopedic examination, and that he had begun to use podiatric inserts at around this time.  As such, these treatment records indicate that the Veteran's disability has changed in severity since the last examination, such that the February 2008 VA orthopedic examination must be considered "necessary" for a complete review of the severity of the Veteran's bilateral pes planus disability during the period currently on appeal.  See VAOPGCPREC 11-95 (April 7, 1995); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).  In other words, the Board is required to evaluate if his bilateral lower extremity pes planus has varied in severity over the course of the appeal period.  

Therefore, a review of the Veteran's claim for an increased rating for pes planus necessitates the findings that would have been provided by an examiner in February 2008.  Furthermore, as previously indicated, the Veteran and his representative have presented no good cause for his failure to appear for the February 2008 VA orthopedic examination.  Therefore, in light of the law governing such an instance, the Board is required deny his claim for an increased rating for bilateral pes planus.  See 38 C.F.R. §  3.655(b) (using "shall" to denote automatic, nondiscretionary, summary denial of the claim).  As such, the Veteran's claim for an increased rating must be denied as a matter of application of the governing statute.  Furthermore, as related below, the evidence of record up to the point of the February 2008 examination, reveals that the Veteran's pes planus simply does not warrant a rating in excess of that currently assigned.  However, the Board notes that the Veteran was provided with VA orthopedic examinations to address the severity of his bilateral pes planus in August 2002, October 2004, and December 2005, such that his rating for the relevant period prior to his failure to report may be reviewed, as below.  In reviewing the relevant evidence available prior to the Veteran's failure to report for the February 2008 VA orthopedic examination, the Board notes that it is applying the law with a broad and liberal interpretation, such that the Veteran receives consideration of the level of his disability as feasible from the record.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which clearly favors the claimant.

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Right Lower Extremity Shin Splints, to Include as Secondary to Service-Connected Bilateral Pes Planus

The Veteran has claimed that he incurred chronic right lower extremity shin splints during his military service, or as secondary to his service-connected bilateral pes planus disorders.  See the Veteran's June 2002 claim, December 2002 amended claim, August 2004, August 2005, and May 2011 statements, March 2005 VA Form 9, and the April 2011 Brief.   

As stated above, the first requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  The Veteran has alleged that he was treated for right lower extremity shin splints during his military service and that he has experienced continuous symptoms of right lower extremity shin splints from that time to the present.  He indicated that, although he did not generally seek treatment for his shin splints, he usually self-medicated.  See the Veteran's December 2002, August 2004, and May 2011 statements, and March 2005 VA Form 9; see also the October 2004 VA orthopedic examination.  The Veteran is competent to indicate experiencing such symptoms.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).

However, the Veteran was initially provided with a VA orthopedic examination in August 2002, at that time, the Veteran was found to be experiencing tenderness in his left tibia and was diagnosed with left lower extremity shin splints, but the examiner found no evidence of right lower extremity shin splints, including no tenderness with normal x-ray results.  Subsequently, the Veteran submitted a private treatment record dated in April 2008 from B. Brown, MD., Ph.D., ASBP, ABBM, which indicated that he had been treating the Veteran for shin splints.  Although Dr. Brown did not explicitly indicate that the Veteran was experiencing right lower extremity shin splints, this record indicated shin splints affecting the "lower extremities," thereby clearly indicating that the Veteran was experiencing both right lower extremity shin splints as well as left lower extremity shin splints.  The Veteran was provided with a second VA orthopedic examination in October 2004 that noted that the Veteran had a history of shin splints beginning with his military service and found that the Veteran's diagnosis of "bilateral shin splints" is unchanged.  It appears that the October 2004 VA orthopedic examiner misread the earlier report to indicate bilateral shin splints, and endorsed this finding.  Even so, reading the October 2004 VA orthopedic examination in the light most favorable to the Veteran, the October 2004 VA examiner concluded that the Veteran exhibited degenerative changes to the relevant area and explicitly endorsed the Veteran's history of right lower extremity shin splints relating to his military service.

The Veteran also submitted a private treatment record dated in July 2005, from L. Steinle, D.C., indicating that the Veteran's shin splints are secondarily due to or aggravated by his service-connected pes planus, due to "the abnormal gait and biomechanics from the flat feet [disorder]".  Finally, the Veteran was provided with a VA orthopedic examination in December 2005, which indicated that the Veteran was experiencing symptoms of "[b]ilateral chronic leg strain."  As such, there is clearly competent and credible evidence of a current disorder, such that the Veteran may be considered to be experiencing chronic right lower extremity shin splints that may be connected to his military service.  

Therefore, there must be some probative evidence to connect the Veteran's military service to his current right lower extremity shin splints.  "A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) see also 38 C.F.R. § 3.304(f).  See, also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Veteran is competent to testify as to experiencing right lower extremity shin splints during his military service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  Further, the Veteran's lay contentions regarding experiencing this disorder during his military service are supported by his STRs.  In this regard, the Veteran was diagnosed with shin splints in May 1979.  He received ongoing treatment for this disorder from that time until his subsequent discharge.  In fact, in July 1979 he was awarded a limited duty profile due to "[c]hronic lower extremity pain," in part due to his shins.  Then, in September 1979, he was again found to be experiencing "chronic lower extremity pain," in part due to his shins.  The Veteran's military service treatment records were generated with a view towards ascertaining the appellant's state of physical fitness at that time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history).  As such, his STRs, provide evidence of a chronic lower extremity shin splints developing during his military service.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  The Board notes that "subsequent manifestations of the same chronic disorder at any later date, however remote are service connected."  Id.  As such, the diagnosis of a chronic right shin splint disorder in service with current manifestations of the same disorder is to be considered service connected.

Furthermore, as indicated above, the Veteran has indicated that his right lower extremity shin splints have persisted from his period of active duty military service.  The Board notes that there is no evidence of medical treatment for his shin splints from the time of his separation from active military service until the April 2003 private treatment record from Dr. Brown.  However, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  The Board may, however, in the present case consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Id. at 1337.  The Board also notes the self-interested nature of the Veteran's current statements that his current right lower extremity shin splints began during his military service and continued to the present.  See Cartright v. Derwinski, 2 Vet. App. at 25.  However, his credibility is also bolstered to some extent by the consistent nature of his claims, as well as the substantial amount of supportive medical evidence, including the supportive statements contained within the October 2004 VA orthopedic examination which found chronic right lower extremity shin splints relating to the Veteran's military service.  Therefore, overall, in-service and post-service medical and lay evidence of record provide some evidence of a chronic right lower extremity shin splints disorder during service and some limited credible evidence of continuity of symptomatology of such a disorder from that time to the present.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

Furthermore, the Board notes that the Veteran is competent to report symptoms later endorsed by a competent medical professional.  See Jandreau, 492 F.3d at 1377.  Despite the August 2002 VA orthopedic examination finding that the Veteran did not show evidence of right lower extremity at that time, the record contains substantial evidence that the Veteran's right lower extremity shin splints may be related to his military service, and/or due to or aggravated by his service-connected bilateral pes planus.  See the April 2003 private treatment record from Dr. Brown, the October 2004 VA orthopedic examination, July 2005 private treatment record from Dr. Steinle, and the December 2005 VA orthopedic examination.  The opinions provided have not all provided a thorough analysis of the connection of the Veteran's right lower extremity shin splints to his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007 (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  However, the medical evidence reviewed above does support his statements regarding a history of right lower extremity shin splints from the time of his active military service.  Furthermore, the Board notes that the Veteran is already service connected for bilateral pes planus and left lower extremity shin splints.  As such, the weight of the evidence in favor of a connection between the Veteran's right lower extremity shin splints and his military service, to include any secondary or aggravating factors relevant to his bilateral pes planus is at the very least in equipoise, when contrasted with the finding of the August 2002 VA orthopedic examination.

In deciding a claim where an element of the claim is in relative equipoise, the Board has must consider the doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in decisions on claims for Veterans' benefits.  Unlike other claimants and litigants, pursuant to 38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 5107(b)], a Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in Gilbert noted that the standard of proof is to instruct the fact finder in the "'degree of confidence our society thinks we should have in the correctness of a factual conclusion for a particular type of adjudication.'"  This burden "'reflects not only the weight of the private and public interest affected, but also a societal judgment about how the risk of error should be distributed between the litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence supports the claim or is in relative equipoise (about evenly balanced for and against), the Veteran prevails.  Where the "fair preponderance of the evidence" is against the claim, the Veteran loses and the benefit of the doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  "A properly supported and reasoned conclusion that a fair preponderance of the evidence is against the claim necessarily precludes the possibility of the evidence also being in an approximate balance."  Id. at 58.  The Court has further held that where there is "significant evidence in support of the appellant's claim," the Board must provide a "satisfactory explanation" as to why the evidence is not in equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).  In light of the finding that the probative weight of the evidence as to a connection between the Veteran's right lower extremity shin splints and his military service is in equipoise, the benefit of the doubt is resolved in the Veteran's favor.  Accordingly, affording the Veteran the benefit of the doubt, the Board concludes that there is sufficient evidence to find that the Veteran experienced chronic right lower extremity shin splints during his military service, continuity of symptomatology of such a disorder thereafter, and that his right lower extremity shin splints are also aggravated by his service-connected pes planus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Here, the weight of the evidence as to a connection between the Veteran's military service and his current right lower extremity pes planus is in equipoise.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  Taken with the evidence of a current disorder and a history of symptoms of right lower extremity shin splints from the time of his military service and the present, a finding in favor of service connection for right lower extremity shin splints is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The precise nature and extent of his now service-connected right lower extremity shin splints is not before the Board at this time.  Only when the AOJ rates the Veteran's right lower extremity shin splints will this become a pertinent consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a Veteran has an unlisted disability, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing specific means of listing diagnostic code for unlisted disease or injury). 

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the disorder in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Regarding the Veteran's claim for a compensable rating for left lower extremity shin splints, because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (in this case July 2 2002) until the present.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of his award when his disabilities have been more severe than at others.  Id. at 126.

The bilateral pes planus disability on appeal arises from a claim for an increased rating received by the AOJ in June 2002.  As a result, the present level of the Veteran's pes planus is the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court recently held that the VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  Then, if there have, the Board may "stage" the rating.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period of one year before the claim was filed (in this case, June 2001) until the VA makes a final decision on the claim.  See Hart; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  While older evidence is not necessarily irrelevant, it is generally not needed to determine the effective date of an increased rating.  See Francisco.

Disabilities of the musculoskeletal system are based on the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  As such, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Arthritis due to trauma must be established by x-ray evidence.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Analysis - Higher Disability Rating for Shin Splints for the Left Lower Extremity

The Veteran was granted service connection for left lower extremity shin splints in September 2002 under Diagnostic Code 5099-5020 with a noncompensable disability rating.  38 C.F.R. § 4.71a.  The Veteran currently seeks a compensable disability rating his service-connected left lower extremity shin splints.  

The Board notes that there is no specific disability rating provided for shin splints.  The use of Diagnostic Code 5099 indicates that the Veteran's left lower extremity shin splints are currently rated by analogy.  Disabilities may be rated by analogy to a closely related disease where the functions affected and the anatomical location and symptomatology are closely analogous.  38 C.F.R. 
§§ 4.20, 4.27.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Synovitis is defined as a condition causing inflammation of a synovium, associated wihth painful motion.  See Dorland's Illustrated Medical Dictionary 1879 (31st ed. 2007).  The Veteran's August 2002 VA orthopedic examination indicated that his left lower extremity shin splints cause "tenderness to the medial extent of the left tibia."  As such, the Veteran's left lower extremity shin splints is clearly a closely related disorder.  Furthermore, Diagnostic Code 5020 directs that disabilities be rated under Diagnostic Code 5003 for degenerative arthritis, which directs that the disability be rated on the basis of limitation of motion of the joints involved, on in this case Diagnostic Codes 5256-5274.  Therefore, the Board concludes that Diagnostic Code 5020 is the most appropriate rating code to apply to the Veteran's service-connected disabilities.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

The Veteran's service-connected left lower extremity shin splints and anterior tibialis tendonitis are currently rated under Diagnostic Code 5020.  38 C.F.R. § 4.71a.  The diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts as degenerative arthritis (except gout, Diagnostic Code 5017, which will be rated under Diagnostic Code 5002).  Although these disabilities are to be rated as degenerative arthritis (Diagnostic Code 5003), Note (2) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.

Normal range of motion in the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II (2009).  At the time of his August 2002 VA orthopedic examination, the Veteran's range of motion of the left knee was indicated as being 140 degrees of flexion and 0 degrees extension, and was shown to be normal.  There was no evidence of further limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  At the time of his October 2004 VA orthopedic examination, the Veteran was found to have a range of motion of 140 degrees of flexion and 0 degrees extension, and was indicated as having no further limitation due to Deluca-related factors.  In December 2005, the Veteran was indicated as having a range of motion of from 0-120 degrees, with pain throughout the range of motion as evidenced by grimacing.  There was also some evidence of crepitus.  However, the examiner found that he could experience increased pain upon repetitive motion, but did not experience any further limitation of motion.  A limitation of motion must be objectively shown to allow for a higher rating of functional loss.  38 C.F.R. § 4.40.  As such, the Veteran's left knee shows no evidence of a compensable level of limitation of motion of the left knee due to his service-connected left lower extremity shin splints.  Furthermore, although there was some evidence of increased pain over the appeal period, there was no evidence that this caused him to experience the equivalent of a compensable limitation of motion of the left knee.  

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  The words "moderate" or "marked" are not defined in Diagnostic Code 5271.  Rather than apply a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

Normal range of motion in the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2009).  At the time of the August 2002 VA orthopedic examination, the Veteran's range of motion of the left ankle joint was indicated as being 20 degrees of dorsiflexion and 45 degrees of plantar flexion, and was again shown to be normal.  The Veteran reported pain at 25 degrees of flexion.  Limitation of motion of the left ankle due to pain was indicated as the main factor related to functional loss.  The October 2004 VA orthopedic examination indicated that the Veteran showed some evidence of limitation of dorsiflexion to 10 degrees due to pain, and plantar flexion to 45 degrees.  The examiner also indicated that the Veteran experienced pain, fatigue, weakness, and lack of endurance.  Finally, the VA orthopedic examination of December 2005 found that the Veteran experienced a range of motion of 0 degrees of dorsiflexion and 30 degrees of plantar flexion.  He was capable of 10 degrees of inversion and 30 degrees of eversion.  Furthermore, the Veteran was unable to perform repetitive motion tests due to pain, and the examiner noted that the Veteran showed objective evidence of pain throughout the range of motion testing.  

As such, the Veteran's left lower extremity shin splints do show limitation of motion of an affected joint over the course of the appeal, although the nature and severity of the limitation has varied.  The Veteran's limitation of use of the ankle joint is primarily due to functional limitation of the joint due to pain, with moderate, but not marked limitation of motion of the left ankle due to his service-connected left lower extremity shin splints under Diagnostic Code 5271.  38 C.F.R. § 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. at 206.  Therefore, the Veteran is entitled to an increased initial disability rating of 10 percent for the appeal period for the manifestations of his left lower extremity shin splints.  38 C.F.R. § 4.3.  

The Board notes that the record reveals further functional effects of the Veteran's left lower extremity shin splints.  The August 2002 VA orthopedic examination indicated that the Veteran experienced pain, weakness, and fatigue, with difficulty performing activities of daily living except for cooking, showering, climbing stairs, gardening, and pushing a lawn mower.  He was previously a home remodeler, but was not currently employed and so experienced no interference with his employment.  The examiner noted that the Veteran had some limitation to standing or walking for extended periods, particularly during flare-ups.  

In December 2002, the Veteran indicated that he self-medicated due to pain from his shin splints.  The private treatment record dated in April 2003 from Dr. Brown indicated that the Veteran experienced difficulty bearing weight, with moderate to severe exacerbation due to the pain and some associated swelling and inflammation.  The Veteran was treated with heat, massage, warm soaks, and pain medication and muscle relaxers.  The October 2004 VA orthopedic examiner noted that the Veteran reported pain on getting up in the mornings, and limitations to walking or standing.  The December 2005 VA orthopedic examiner noted that the Veteran reported consistent pain around his heel, and he reported using a cane, and was only able to stand for 30 to 40 minutes at a time.  The Veteran indicated being unable to walk further than 200 or 300 yards, and reported taking pain medication.  He was noted as being able to perform his activities of daily living such as cooking, cleaning, and dressing.  None of these limitations show further limitation of motion equivalent to a higher rating for his left lower extremity shin splints.  Therefore, although there is some evidence of functional loss, the Veteran's left lower extremity shin splints are not entitled to a rating in excess of the 10 percent rating now assigned due to functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

As previously noted, the Veteran's service-connected disabilities at issue have been rated under Diagnostic Code 5020, which directs that that a disability be rated under Diagnostic Code 5003, which, in turn, indicates that the disability be rated under the appropriate Diagnostic Codes for the joints involved.  As such, the examination, VA medical treatment records, and the Veteran's statements show that his service-connected left lower extremity shin splints and anterior tibialis tendonitis are considered under the ratings for the knee, leg, and ankle, i.e., Diagnostic Codes 5256 to 5274.  However, there is no evidence of the following knee disorders:  ankylosis (Diagnostic Code 5256), dislocated or damaged cartilage (Diagnostic Codes 5258, 5259), limitation of flexion or extension of the knee (Diagnostic Codes 5260, 5261), or genu recurvatum (5263).  Nor is there evidence of the following ankle disorders:  anklyosis (Diagnostic Codes 5270, 5272), limited motion (Diagnostic Code 5271), or os calcis or atragulus (Diagnostic Code 5273), or atragalectomy (Diagnostic Code 5274).  See Butts v. Brown, 5 Vet. App. 532.  The Board notes that the August 2002 VA orthopedic examination noted a positive McMurray's test.  However, the December 2005 VA orthopedic examination noted that there was no evidence of subluxation and negative Lachman, anterior and posterior drawer, and varus and valgus tests, such that the single positive McMurray's test in August 2002 simply does not show sufficient evidence for consideration of a compensable rating for lateral instability (Diagnostic Code 5257).  Finally, none of the x-rays reviewed by the examiners in August 2002, October 2004, and December 2005 revealed impairment of the tibia or fibula (Diagnostic Code 5262), or any evidence of arthritis affecting the left knee or ankle and so there is no cause to separately evaluate the Veteran's disabilities under Diagnostic Code 5003.  38 C.F.R. §§ 4.59, 4.71a.  

In summary, the Board concludes that the evidence supports a compensable rating of 10 percent, but no greater, for the Veteran's left lower extremity shin splints.  38 C.F.R. § 4.3.  The Board adds that it does not find that the Veteran's service-connected left lower leg shin splint disability should be increased for any separate period based on the facts found during the appeal period.  Fenderson, 12 Vet. App at 125-26.

Extraschedular Rating for Veteran's Left Lower Extremity Shin Splints and Anterior Tibialis Tendonitis

The Court recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  In this case, the Veteran's level of functional impairment shown in the record caused by his left lower extremity shin splints are specifically incorporated in the rating criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  With the applicable rating criteria requiring consideration of these elements of the Veteran's disability, an extraschedular analysis is moot.  

However, even if the Board were to concede that the rating criteria do not address all of the effects of the Veteran's service-connected left lower extremity shin splints and anterior tibialis tendonitis, the evidence does not show any exceptional or unusual circumstances, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  In particular, there is no evidence that the Veteran's left lower extremity shin splints and anterior tibialis tendonitis cause interference with his employment.  In fact, the VA medical examination of December 2005 specifically indicated that the Veteran was unemployed due to a GI disturbance due to a gunshot wound injury from a carjacking, although the Veteran felt that he would still have difficulty performing his duties due to the pain from his service-connected disabilities.  See also the August 2006 VA medical treatment record.  Even so, there is no evidence that his disabilities have resulted in any time lost from work.  Finally, the evidence of record indicates that all of the Veteran's treatment for his left lower extremity shin splints has been on an outpatient basis, with no evidence of inpatient treatment.  Therefore, the evidence of record simply does not warrant an extraschedular rating.  In reaching this conclusion, the Board notes that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



Analysis - Higher Disability Rating for Bilateral Pes Planus

Because the Veteran's service-connected left and right pes planus present similar issues of law and fact, they will be addressed together through the following analysis.  

The Veteran was initially granted service connection for bilateral pes planus under 38 C.F.R. § 4.71a, Diagnostic Code 5276, in a March 1982 rating decision.  In the September 2002 rating decision currently on appeal, the Veteran was awarded a 10 percent rating for pes planus for each foot under Diagnostic Code 5276 (pes planus).  

As noted above, the Veteran's bilateral pes planus has been rated as 10 percent disabling in accordance with 38 C.F.R. § 471a, Diagnostic Code 5276.  Under that diagnostic code, the provisions for bilateral pes planus are as follows.  The 10 percent rating presently in effect is for moderate pes planus, evidenced by weight-bearing line over or medial to the great toe, inward bowing of the tendon achillis, pain on manipulation and use of the feet, either bilaterally or unilaterally.  Severe pes planus requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities, and is rated at 30 percent bilaterally, 20 percent unilaterally.  Pronounced pes planus requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, and is rated at 50 percent bilaterally, 30 percent unilaterally.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board notes that the Veteran has been awarded service connection for bilateral pes planus; therefore, the higher ratings available to him are a rating of 30 percent for severe bilateral pes planus, or a rating of 50 percent for pronounced pes planus.  Upon review of the evidence, a higher 30 percent rating is not warranted for the Veteran's bilateral pes planus.  38 C.F.R. § 4.7.  

In response to his claim for an increased rating, the Veteran was provided with a VA orthopedic examination in August 2002, to review the manifestations of his pes planus.  At that time the examiner found that the Veteran was experiencing pain, weakness, and stiffness while at rest or walking, and swelling and fatigue when standing and/or walking.  The August 2002 examiner found evidence of abnormal weight bearing shown by callosities, but no hallux valgus or hallux rigidis.  A review of the x-ray evidence showed calcaneal pitch consistent with pes planus, and mild degenerative changes to the MTP (metatarsophalangeal) joint for both feet.

The Veteran submitted a private treatment record dated in April 2003, from Dr. Brown; however this medical record only reviewed the Veteran's shin splints as secondary to his pes planus and did not provide a review of his pes planus symptoms.  A VA medical treatment record from July 2003 shows that the Veteran was receiving ongoing treatment for his feet at that time.

In an August 2004 statement the Veteran indicated that he is disabled due to his shin splints.  In October 2004, the Veteran was provided with a second VA orthopedic examination.  The Veteran indicated being limited with walking prolonged distances or standing for extended periods, with affects to his activities of daily living.  At that time, the Veteran was found to show painful motion, but no evidence of edema, disturbed circulation, weakness, atrophy, or tenderness.  There was moderate tenderness to the plantar areas of the feet, with good alignment of the Achilles tendons for both feet.  There was no evidence of pes cavus, or dropped forefoot, or marked varus deformity to either foot.  There was some pain on manipulation of the toes, but no hammertoes, no Morton metatarsalgia, hallux valgus, or hallux rigidus present.  The x-ray evidence showed pes planus with degenerative changes to the MTP joints of both feet.

In his March 2005, VA Form 9, the Veteran was indicated that he is unable to run due to his pes planus.  The Veteran was provided with a third VA orthopedic examination in December 2005.  At that time, the Veteran reported experiencing constant and severe pain due to his bilateral pes planus, but that the pain is consistent and without flare-ups.  He indicated walking with a cane, and is limited to about 200-300 yards, and to standing for about 30-40 minutes.  The Veteran was noted to be able to perform the activities of daily living such as cooking, cleaning, and dressing himself, but he is unable to perform yard work.  Upon examining the Veteran's feet, the VA examiner found that there was no gross deformity, and his tendo Achilles alignment was neutral on non-weight bearing.  On weight bearing his right tendo Achilles showed 5 degrees of valgus, but when asked to toe-off the Veteran corrected partially to approximately neutral, and his heel did not tip into varus.  There was some tenderness to palpitation over the plantar fascial insertion at the base of the calcaneus and along the medial arch.  On the left foot his left tendo Achilles shifted to 5 degrees of valgus that only partially corrected on toe-off; however, his heel did not tip into varus.  A review of the x-ray evidence showed pes planus and plantar fasciitis with mild degenerative changes of the foot.  

As noted above, in July 2006, the Veteran was treated for his bilateral pes planus pain, and provided with orthopedic inserts.  In September 2006, the Veteran indicated continued pain in his feet, although the location had shifted.  In October 2007, the Veteran received a new pair of orthotic foot inserts, indicating that this treatment had resulted in a positive effect on his pes planus.  A January 2008 VA medical treatment record shows that the Veteran has continued to obtain ongoing treatment for his bilateral pes planus.  Finally, in May 2011, the Veteran indicated that he continues to experience pain in his feet.  

As such, the evidence of record simply does not show entitlement to a disability picture consistent with a 30 percent rating for bilateral flatfoot.  While there is clearly evidence of consistent bilateral foot pain due to his pes planus, and some callosities, there is simply no evidence of marked deformity or pain or swelling on use of the feet such that a 30 percent rating is not warranted upon application of Diagnostic Code 5276 for the Veteran's bilateral pes planus.  38 C.F.R. §§ 4.3, 4.71a.  

With regard to functional loss, the Board acknowledges the Veteran's history of pain in the feet, as well as restricted walking and standing, which has been consistent for the period on appeal.  Although this evidence shows some functional loss, the Veteran's pes planus simply does not show functional loss is equivalent to severe deformity with pain and swelling on use, or consistent evidence of characteristic callosities necessary for a higher rating under Diagnostic Code 5276.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  Furthermore, the Veteran's bilateral pes planus has been awarded the minimum compensable rating, such that an additional rating due to the evidence of arthritis affecting certain joints in his feet is not appropriate.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The Board has considered other Diagnostic Codes; however, there is no evidence of weak foot (Diagnostic Code 5277), pes cavus (Diagnostic Code 5278), Morton's disease (Diagnostic Code 5279), hallux valgus (Diagnostic Code 5280), hallux rigidus (Diagnostic Code 5281), hammer toe (Diagnostic Code 5282), malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283) or for an "other foot injury" (Diagnostic Code 5284).  As such, these Diagnostic Codes are not for application in regards to the present claim.  See Butts v. Brown, 5 Vet. App. 532, 540 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

In conclusion, the Board concludes that the preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's service-connected left and right pes planus.  38 C.F.R. § 4.3.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Board finds the Veteran's symptoms have remained constant throughout the course of the period on appeal, and, as such, a staged rating is not warranted.  

Extraschedular Rating for Veteran's Bilateral Pes Planus

The Court recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  In this case, the Veteran's level of functional impairment shown in the record caused by his pes planus is also specifically incorporated in the rating criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 at 206.  With the applicable rating criteria requiring consideration of these elements of the Veteran's disability, an extraschedular analysis is moot.  

However, even if the Board were to concede that the rating criteria do not address all of the effects of the Veteran's service-connected bilateral pes planus, the evidence does not show any exceptional or unusual circumstances, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  In particular, there is no evidence that the Veteran's bilateral pes planus causes interference with his employment.  In fact, the VA medical examination of December 2005 specifically indicated that the Veteran was unemployed due to a GI disturbance due to a gunshot wound injury from a carjacking, although the Veteran felt that he would still have difficulty performing his duties due to the pain from his service-connected disabilities.  See also the August 2006 VA medical treatment record.  Even so, there is no evidence that his disabilities have resulted in any time lost from work.  Finally, the evidence of record indicates that all of the Veteran's treatment for his bilateral pes planus has been on an outpatient basis, with no evidence of inpatient treatment.  Therefore, the evidence of record simply does not warrant an extraschedular rating.  In reaching this conclusion, the Board notes that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for right lower extremity shin splints is granted.

An initial compensable disability rating of 10 percent for left lower extremity shin splints is granted, subject to the laws and regulations governing the payment of VA compensation.

A disability rating in excess of 10 percent for right lower extremity pes planus is denied.

A disability rating in excess of 10 percent for left lower extremity pes planus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


